        To: The Honorable Robert J. Conrad, Jr.
              U.S. District Court Judge
     From: Corey Campbell
              Senior United States Probation Officer
  Subject: Broderick Maurice McDowell
              Case Number: 0419 3:14CR00094- 001                                                  NORTH CAROLINA WESTERN
              REQUEST TO DESTROY SEIZED PROPERTY                                                           MEMORANDUM
     Date: 7/29/2021


On November 18, 2019, a LG Stylo 4 cell phone with serial number LGQ710AL6LYL7PZ549 was seized from Broderick
Maurice McDowell. This seizure occurred as the probation officer was conducting an investigation into suspected
fraudulent activity committed by Mr. McDowell. This conduct was the basis of a violation petition that was filed on
1/28/2020 that ultimately resulted in a revocation of supervised release. No further term of supervision was ordered.

The cell phone that was seized was found to contain personal identifying information from multiple individuals. Returning
this phone would put this information back into the hands of Mr. McDowell, which would allow the possibility of further
victimization of these individuals. For this reason, the probation officer is respectfully requesting the Court’s permission to
destroy this seized property.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-7675, should you
have any questions.




 THE COURT ORDERS:

 ☒ Destroy Seized Property as Requested
 ☐ Do Not Destroy Seized Property
 ☐ Return Seized Property to the Defendant




                                                                   Signed: July 29, 2021




                Case 3:14-cr-00094-RJC-DSC Document 79 Filed 07/29/21 Page 1 of 1
